internal_revenue_service department of the treasury index numbers washington dc number release date person to contact telephone number refer reply to cc ebeo br4-plr-104174-99 date date parent subsidiary a subsidiary b option plan a option plan b x y date date z subsidiary b option plan this is in response to your letter of date requesting rulings under sec_83 of the internal_revenue_code the facts as represented are set forth below on date parent transferred its ownership_interest in various entities as well as certain other assets to subsidiary a its newly created wholly owned subsidiary parent then distributed the stock of subsidiary a to its shareholder in a transaction qualifying as tax-free under sec_355 of the internal_revenue_code spin-off immediately following the spin-off parent merged into subsidiary b its wholly owned subsidiary with subsidiary b as the surviving entity the tax consequences of the spin-off were addressed in a prior ruling plr-104174-99 prior to the spin-off parent employees held statutory and nonstatutory stock_options to purchase shares of parent stock none of which had readily ascertainable fair market values when they were granted these options were under option plan a and option plan b collectively option plans the option plans provided for the equitable_adjustment of previously granted options in the event of a reorganization or similar event accordingly as part of the spin-off the parent options were canceled and each parent option holder received in exchange substituted subsidiary b options and substituted subsidiary a options collectively substituted options parent options holders received options to acquire the number of shares of subsidiary b common_stock and subsidiary a common_stock that they would have received if they had exercised all of their parent options immediately prior to the effective date of the spin-off and participated in the reorganization on the same basis as the other parent shareholders thus for each share of parent common_stock covered by an unexercised parent option parent employees received a substituted subsidiary b option to purchase x shares of subsidiary b common_stock and a substituted subsidiary a option to purchase y shares of subsidiary a stock employees of subsidiary a who exercise their substituted subsidiary b options pay the exercise price directly to subsidiary b which transfers its shares directly to the exercising subsidiary a employees subsidiary b notifies subsidiary a of such exercise and subsidiary a withholds and deposits all applicable taxes due upon the exercise of a substituted subsidiary b option by subsidiary a employees subsidiary a also provides its employees with forms w-2 reporting the compensation income recognized by the employees as a result of the exercise of the substituted subsidiary b options employees of subsidiary b exercise their substituted subsidiary a options in a similar fashion paying the exercise price directly to subsidiary a and receiving a form_w-2 relating to the exercise from their employer subsidiary b on date prior to the spin-off described above approximately z employees of parent service providers received options for subsidiary b stock issued under the subsidiary b option plan subsidiary b options the subsidiary b options were issued to the service providers in exchange for services provided to subsidiary b at the time a service provider exercises a subsidiary b option subsidiary b will provide a form_1099 to the option holder showing the income recognized due to the exercise of the subsidiary b option sec_83 of the code provides that if in_connection_with_the_performance_of_services property is transferred to any person other than the person for whom the services are performed the excess of the fair_market_value of the property determined without regard to any restriction other than a restriction which by its terms will never lapse at the first time the rights of the person having a beneficial_interest in the property are transferable or are not subject_to a substantial_risk_of_forfeiture whichever occurs earlier over the amount if any paid for the property will be plr-104174-99 included in the gross_income of the person who performed the services in the first taxable_year in which the rights of the person having the beneficial_interest in the property are transferable or are not subject_to a substantial_risk_of_forfeiture whichever is applicable under sec_83 of the code sec_83 does not apply to the transfer of an option without a readily_ascertainable_fair_market_value sec_1_83-7 of the regulations provides in part that if there is granted to an employee or beneficiary thereof in_connection_with_the_performance_of_services an option to which sec_421 relating generally to certain qualified and other options does not apply sec_83 shall apply to the grant if the option has a readily_ascertainable_fair_market_value at the time the option is granted if sec_83 does not apply to the grant of the option because it does not have a readily_ascertainable_fair_market_value at the time of the grant sec_83 will apply at the time the option is exercised or otherwise_disposed_of even though the fair_market_value of the option may have become readily ascertainable before such time if the option is exercised sec_83 applies to the transfer of property pursuant to the exercise and the employee recognizes compensation upon the transfer at the time and in the amount determined under sec_83 if the option is sold or otherwise_disposed_of in an arm’s length transaction sec_83 applies to the transfer of money or other_property received in the same manner as sec_83 would apply to the transfer of property pursuant to the exercise of an option see sec_1_83-7 of the regulations for the test to be applied in determining whether an option has a readily_ascertainable_fair_market_value pursuant to sec_83 of the code the person for whom the services were performed is allowed as a deduction under sec_162 an amount equal to the amount included under sec_83 in gross_income of the person who performed the services the deduction is allowed for the taxable_year of the person for whom the services were performed in which or with which ends the taxable_year the service provider includes the amount in gross_income sec_1_83-6 of the regulations provides an exception to the rule_of sec_83 concerning the taxable_year the service_recipient is allowed the deduction under sec_1_83-6 of the regulations if the property is substantially_vested upon transfer the deduction will be allowed in accordance with the service recipient’s method_of_accounting in cases where an entity receiving services is divided after the grant of an option sec_83 does not provide guidance concerning which entity is the service_recipient upon such an occurrence the deduction may be claimed by the corporations under a system that clearly reflects income see sec_482 of the code in those cases the determination of how the sec_83 deduction should be claimed by the post-division entities is a question of fact sec_4 of revproc_2000_3 2000_1_irb_103 provides that the service will ordinarily not issue ruling letters on any matter in which the determination requested is primarily one of fact plr-104174-99 accordingly based on the information submitted and the representations set forth above we rule as follows subsidiary a will not recognize gain_or_loss upon a subsidiary a employee’s exercise of a substituted subsidiary a option or a substituted subsidiary b option subsidiary b will not recognize gain_or_loss upon a subsidiary b employee’s exercise of a substituted subsidiary a option or a substituted subsidiary b option amounts includible in the gross_income of a service provider upon the exercise of a subsidiary b option will be deductible by subsidiary b provided the deduction meets the requirements of sec_162 except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of the transaction described above under any provision of the internal_revenue_code specifically no opinion is expressed as to which entity may deduct amounts includible in the gross_income of a substituted option holder upon the exercise of a substituted option because the question of whether the deduction is taken under a method that clearly reflects income is a question of fact this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any federal_income_tax return to which it is relevant in accordance with the power_of_attorney on file in this office a copy of this letter is bring sent to your authorized representative sincerely robert b misner assistant chief branch office of the associate chief_counsel employee_benefits and exempt_organizations
